Citation Nr: 1428316	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  11-09 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1969 (to include service in Vietnam).  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In April 2013, the Board remanded the matter for further development.

The Veteran's claim of service connection for a psychiatric disability has been adjudicated as limited to the psychiatric entity of PTSD (in accordance with his contentions).  However, as a claim of service connection for a particular psychiatric diagnosis encompasses all psychiatric disabilities, it will be addressed by the Board as a claim of service connection for a psychiatric disability, however diagnosed.
See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).   The Board finds that the Veteran is not prejudiced by a decision on the expanded claim at this time as there is no evidence of any psychiatric disability and nothing to suggest that the Veteran has been diagnosed with such.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).


FINDING OF FACT

The Veteran does not have a diagnosis of a psychiatric disability; in particular he does not have a diagnosis of PTSD in accordance with DSM-IV.


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric disorder, including PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An October 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and has not alleged any prejudice from a notice defect.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The record contains service treatment records (STRs), pertinent postservice treatment records, and statements from the Veteran and his wife.  In an April 2010 report of contact, the Veteran confirmed that the RO had all pertinent treatment records and requested that the RO decide his claim on the evidence of record.  In his June 2013 response to a supplemental statement of the case, the Veteran stated that he has no other information or evidence to submit and requested that his case be returned to the Board for further appellate consideration.  

The RO arranged for VA PTSD examinations in February 2010 and (pursuant to the Board's remand) in May 2013. The Board finds that these examinations, cumulatively, are adequate for rating purposes.  The May 2013 examiner considered the reported history of the Veteran and conducted a thorough examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The RO's actions have substantially complied with the April 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   To substantiate a claim of service connection there must be evidence of:(1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis conforming to DSM-IV; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran's STRs are silent for complaints, findings, treatment, or diagnoses relating to any psychiatric disability.  His VA treatment records are also silent for complaints, findings, treatment, or diagnoses relating to any psychiatric disability.  

During a November 2007 PTSD screening, the Veteran stated that he has not had any experiences that were so frightening, horrible, or upsetting that they caused him to: have any nightmares about it or think about it when he did not want to; go out of his way to avoid situations that reminded him of it; be constantly on guard, watchful, or easily startled; or feel numb or detached from others, activities, or his surroundings.  During a subsequent mood/depression screening, the Veteran stated that he has not experienced little interest or pleasure in doing things and has not felt down, depressed, or hopeless during the past month.

Additionally, during separate March 2008, June 2009, August 2010, and September 2011 depression screenings, the Veteran consistently reported that he has not experienced little interest or pleasure in doing things and has not felt down, depressed, or hopeless for the previous two weeks.

On February 2010 VA examination, the Veteran reported having good family relationships with his wife of 43 years, six adult children, and several grandchildren and great-grandchildren.  He was involved in church, had friends in the community, and spent a lot of time with family.  He was cooperative, friendly, relaxed, and attentive during the examination, with appropriate affect.  He was oriented to person, time, and place.  He reported he had no delusions, hallucinations, panic attacks, or homicidal/suicidal thoughts, and had no inappropriate behavior.  His reported PTSD symptoms included recurrent distressing dreams of the event and efforts to avoid thoughts, feelings, or conversations associated with the trauma.  He reported no impairment in social, occupational, or other important areas of functioning.   The examiner concluded that the Veteran did not meet the DSM-IV stressor criterion or criteria for diagnosis of any other psychiatric disorder that causes functional impairment.

In an April 2010 statement, the Veteran's wife characterized her 43-year marriage to the Veteran as a "rough road" and stated that he is "hiding a lot (sic) of things" for fear of being labeled.  She described the Veteran's disturbed sleep patterns, including nightmares involving screaming, crying, and punching, as well as memory loss.

After noting that the Veteran endorsed some symptoms associated with PTSD, which his wife corroborated, the Board concluded that the February 2010 VA examination was inadequate as the examiner failed to identify what symptoms were needed to support a diagnosis of PTSD.  In April 2013, the Board remanded the matter for another examination.

On May 2013 VA examination, the examiner concluded that the Veteran does not meet the DSM-IV-TR diagnostic criteria for PTSD or any Axis I or Axis II disorder as he does not report symptoms consistent with the diagnosis of anxiety, depression, anxiety, or any other Axis I or Axis II disorder.  The examiner noted the Veteran's reported symptoms of avoidance of crowds, irritability, intrusive thoughts, and nightmares, but ultimately concluded that such was not sufficient to meet the criteria for a diagnosis of PTSD.  The examiner specifically noted that the Veteran does not meet the criteria for avoidance and increased arousal and that his other symptoms are below the critical threshold to meet a diagnosis.

The threshold question then that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought, i.e., a psychiatric disability to include PTSD.  In the absence of proof of a present disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A review of the record did not find any diagnosis of an acquired psychiatric disability.  The Board has considered the Veteran's assertions that he has PTSD.  He is competent to testify about symptoms he has experienced; however, the diagnosis of PTSD (or any other psychiatric disability) is a complex medical question that requires medical expertise.  Whether or not the symptoms he observed form the constellation of symptoms needed to support a PTSD diagnosis (and whether or not they can be attributed to a stressor event in service) are questions beyond the scope of lay observation.  The Veteran is a layperson, and does not cite to any supporting medical literature/opinion (or to supporting clinical data).  His self-diagnosis of PTSD has no probative value.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period had) a diagnosis of a psychiatric disability, and in particular a diagnosis of PTSD in accordance with DSM-IV.  Consequently, there is no valid claim of service connection for a psychiatric disability, to include PTSD.  Brammer, 3 Vet. App. at 225.  As there is no evidence that the Veteran now has (or at any time during the appeal period had) a diagnosis of a psychiatric disability, the claim seeking service connection for such disability must be denied.  


ORDER

Service connection for a variously diagnosed psychiatric disorder, to include PTSD, is denied.

____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


